Citation Nr: 0501809
Decision Date: 01/26/05	Archive Date: 03/14/05

DOCKET NO. 03-06 945                        DATE JAN 26 2005

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an increased evaluation for diabetes mellitus with diabetic retinopathy, currently evaluated as 40 percent disabling.

2. Entitlement to an increased evaluation for pancreatitis, currently evaluated as 30 percent disabling.

3. Entitlement to an increased (compensable) evaluation for impotence.

4. Entitlement to service connection for a psychological condition secondary to service-connected pancreatitis.

5. Entitlement to service connection for memory problems and fatigue secondary to service-connected diabetes mellitus.

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which determined higher ratings were not warranted for the veteran's service-connected diabetes mellitus with diabetic retinopathy, and pancreatitis.

The Board notes that the RO has indicated that the issues of entitlement to an increased evaluation for impotence, service connection for psychological condition secondary to service-connected pancreatitis, and service connection for memory problems and fatigue secondary to service-connected diabetes mellitus were withdrawn from appellate review. A review of the record discloses, however, that these issues remain in appellate status as the veteran indicated his intent to appeal all of the issues that were the subject of the January 2003 Statement of the Case (SOC) and the record contains no subsequent indication of an intent to withdraw his notice of disagreement relative to these issues. Accordingly, the issues on appeal are as noted on the title page of this decision.

FINDINGS OF FACT

1. The veteran's diabetes mellitus requires the use of insulin and a restricted diet, but is not productive of episodes of ketoacidosis or hypoglycemic reactions

- 2 


requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2. The veteran's decrease in visual acuity due to diabetic retinopathy is not disabling to a compensable degree; irregularity, duplication, enlargement, or diminution of image due to retinal pathology is not reported.

3. The veteran's pancreatitis is not productive of frequent attacks of abdominal pain, loss of normal body weight and other evidence demonstrating pancreatic insufficiency between acute attacks.

4. The veteran's impotence is manifested by sexual dysfunction without deformity of the penis.

5. A psychological disorder is not shown to be casually related to the service-connected pancreatitis.

6. The veteran's service-connected diabetes mellitus is manifested by symptoms of fatigue; he is not shown to have a separate chronic disability manifested by memory loss that is proximately due to his service-connected diabetes.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for diabetes mellitus with diabetic retinopathy have not been met, nor is a separate rating warranted for diabetic retinopathy. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.119, Diagnostic Codes 6011, 6079, 7913 (2003).

2. The criteria for a rating in excess of 30 percent for pancreatitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.114, Diagnostic Code 7347 (2003).

- 3 


3. The criteria for a rating in excess of 0 percent for impotence have not been met. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,3.321, 4.1-4.3,4.7, 4.1l5b, Diagnostic Code 7522 (2003).

4. Major depression and generalized anxiety are not proximately due to or the result of service-connected pancreatitis. 38 U.S.C.A. §§ 1110, 1112, 1113,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303,3.310 (2003).

5. A disability manifested by memory problems was not proximately due to or the result of service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

6. Fatigue is a noncompensable complication of the veteran's diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112, 1113,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310,4.119 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to assist the appellant in the development of facts pertinent to his claim. On November 9,2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 1. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of V A with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his representative, if any, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

-4


In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 1), the United States Court of Appeals for Veterans Claims (Court) discussed the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant before the initial adjudication of his claim. However, Pelegrini I has been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 11). Pelegrini II likewise points out the requirement for VCAA notice prior to an unfavorable AOJ decision.

With respect to VA's duty to notify, correspondence to the appellant dated in July 2001, prior to the December 2001 adjudication, informed him of the elements needed to substantiate his claims for service connection and for increased ratings for his service-connected disabilities. In accordance with the requirements of the VCAA, this letter informed the appellant what evidence and information VA would be obtaining. It further explained that V A would make reasonable efforts to help him get evidence, but that he was responsible for providing sufficient information to VA to identify the custodian of any records. The appellant was advised to send VA any relevant evidence in his possession. Therefore, the Board finds that the Department's duty to notify has been fully satisfied. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the appellant, the RO has obtained or attempted to obtain all evidence identified by him concerning treatment for his service-connected disabilities. There is no indication of any outstanding records, identified by the appellant, which have not been obtained. The Board is satisfied that its duty has been met and that VA has made reasonable efforts to obtain records identified by the appellant. The Board concludes that additional development action by the RO is not warranted with respect to the issues on appeal.

Increased Evaluations

The veteran's claims for increased evaluations will be decided based upon the application of a schedule of ratings, which is predicated upon the average impairment of earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1 (2003). Separate diagnostic codes identify various disabilities. See 38 C.F.R.

- 5 


Part 4. The degree of impairment resulting from a disability involves a factual determination of the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also Solomon v. Brown, 6 Vet. App. 396,402 (1994). In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Diabetes Mellitus with Diabetic Retinopathy

Service connection was established for diabetes mellitus with diabetic retinopathy by rating decision dated in May 1999. Medical evidence reviewed in conjunction with this rating determination showed the veteran's retinopathy to be related to his service-connected diabetes mellitus. An August 1998 report of VA examination diagnosed refractive error with presbyopia of both eyes, and nonproliferative diabetic retinopathy of both eyes, and cotton-spot macular edema of the right eye. VA outpatient treatment records show the veteran was referred for diabetic screening. No visual field deficit was detected and visual acuity was evaluated as 20/25 in the left eye and 20/20 in the right eye. A private medical statement referenced a diagnosis of macular edema from diabetic retinopathy. The veteran's visual acuity was measured as 20/30 essentially, with 20/30 vision in the right eye, and no improvement noted in the left eye.

Based upon this evidence, a 40 percent evaluation was assigned and the service-connected disability recharacterized as diabetes mellitus with diabetic retinopathy. A separate rating was not assigned for diabetic retinopathy, because the evidence showed the veteran's visual field was full and loss of visual acuity was not disabling to a compensable degree. Inasmuch as the veteran's diabetic retinopathy was not shown to be disabling to a compensable degree, it was evaluated as a complication of the diabetic process. The record discloses that at the time of this award the

- 6 


veteran's diabetes mellitus was shown by the evidence to require insulin and dietary restriction. Clinical records show the veteran experienced frequent episodes of hyperglycemia related to dietary habits.

The veteran now seeks a higher rating evaluation for his diabetic mellitus with diabetic retinopathy. He essentially contends this condition has caused progressive deterioration of his visual acuity. In support of his claim, private medical statement, and VA outpatient and medical examination reports have been submitted for consideration.

A May 2001 primary care note indicates the veteran previously had undergone bilateral eye surgery for CSME (cotton-spot macular edema).

On VA examination in August 2001, the veteran was diagnosed with diabetes mellitus, uncontrolled. The veteran reported his last attack of hypoglycemia four to five months earlier and attributed it to irregular meals. He reported no hospital emergency room or unscheduled office visits for ketoacidosis or hypoglycemic reaction. Laboratory results, dated in May 2001, showed elevated fasting glucose of 301 milligrams per 100 milliliters (mg/dL), and glycosylated hemoglobin (HbA1C) in the high range, at 8.9 percent. Examination showed the pupils to be equal, round and reactive to light. The veteran was noted to use eyeglasses for reading. He also complained of chronic fatigue and poor memory. No diagnostic findings were made relative to these complaints. In an August 2001 addendum, however, the examiner noted that the veteran's reported poor recall is not due to his diabetes.

A December 200 1 VA outpatient ophthalmology report noted a diagnosis of proliferative diabetic retinopathy. The veteran's uncorrected visual acuity was evaluated as 20/40+ 1 in the right eye, and 20/40-1 in the left eye. The pupils were equal, round and reactive to light. There was no evidence of relative afferent pupillary defect.

A January 2002 statement from a VA Advanced Registered Nurse Practitioner indicates the veteran's diabetes mellitus requires insulin, restricted diet and

- 7


regulation of activities. Information concerning the regulation of activities was not provided. The writer indicated associated complications involving visual, cardiovascular and neurological impairment. With regard to the veteran's visual impairment, it was noted the veteran had undergone major eye surgery two years earlier and would require additional surgical treatment in the future. The veteran was also noted to have memory loss and fatigue related to diabetes mellitus.

VA outpatient records, dated from June 2001 to July 2002 document intermittent treatment and diagnosis of diabetes mellitus. The veteran continued to be treated with insulin, taken in the morning and twice daily. The veteran's weight was variously recorded as 200 pounds (August 2001), 190 pounds (November 2001), 190.5 pounds (June 2002), and 185 pounds (July 2002). These clinical notes reference elevated glucose readings ranging from 136 to 160 mg/dL, and note the veteran's noncompliance with the treatment regimen. Laboratory reports, dated in March 2003, document high glucose level at 598 mg/dL, and HbA1C also in the high range at 10.6 percent.

The veteran's diabetes mellitus with diabetic retinopathy has been evaluated as 40 percent disabling pursuant to the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913. Under this code, a 40 percent rating is warranted when diabetes mellitus requires the use of insulin, a restricted diet, and regulation of activities. A 60 percent rating is warranted when diabetes mellitus requires the use of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Finally, a 100 percent rating is warranted when diabetes mellitus requires the use of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Note 1 to this code section instructs that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.

- 8 


A review of the evidence detailed above reveals that the veteran suffers from diabetes mellitus which requires the use of insulin and a restricted diet. The Board notes there is evidence of restricted activity, although the ARNP did not specify the nature of any limitations imposed. Notably, there is no evidence documented by VA examiners concerning regulation of any occupational or recreational activity due to the veteran's diabetes mellitus. Furthermore, there is no evidence of ketoacidosis or hypoglycemic reactions that require hospitalization or visits to a care provider as would be required for a higher rating evaluation. In this regard, the veteran has reported episodes of hypoglycemia due to changes in his dietary habits. In the absence of evidence that the veteran is required to regulate his activities due to his diabetes mellitus, or that he experiences episodes of ketoacidosis or hypoglycemic reaction that require one to two hospitalizations per year or twice monthly visits to a care provider, a rating in excess of 40 percent is not warranted.

The Board observes that the evidence shows the veteran's visual field is not diminished and visual acuity is evaluated as 20/40 bilaterally. Under the appropriate provisions of the rating schedule, this measure of visual acuity is consistent with the assignment of a zero percent rating. See 38 C.F.R. Part 4, § 4.84, Diagnostic Code 6079 (2003). In addition, although he has retinopathy, there is no resulting irregularity, duplication, enlargement, or diminution of image reported which would be compensable under Diagnostic Code 6011. Accordingly, the rating schedule reflects a noncompensable rating is warranted for the veteran's diabetic retinopathy and, as such, is considered to be part of the diabetic process evaluated using the criteria of Diagnostic Code 7913. See 38 C.F.R. §§ 4.84a, 4.1l5b (2003).

Pancreatitis

Service connection was established for pancreatitis by rating decision dated in December 1970. Evidence reviewed in conjunction with this rating determination included service medical records, and a November 1970 VA medical examination report which diagnosed recurrent pancreatitis. Examination of the digestive system revealed the abdomen to be soft, without tenderness or masses. The veteran

- 9 


reported experiencing recurrent attacks manifested by pain in the upper abdomen, flank and back. He also reported a loss of appetite and that he followed a bland diet, although his appetite is normally good. Based upon this evidence, a 10 percent rating was assigned for pancreatitis.

In January 1972, the RO granted an increased rating to 20 percent for the serviceconnected disability, then recharacterized as chronic relapsing pancreatitis. The evidence considered in support of this increased rating showed VA hospitalizations in 1971 for episodes of pancreatitis.

The evaluation for the service-connected disability was later increased from 20 percent to 30 percent in December 1993. Evidence reviewed in conjunction with this rating determination documented intermittent VA outpatient treatment for pancreatitis. VA examination in October 1993 diagnosed chronic abdominal pain, and probable chronic pancreatitis. That examination showed a protuberant abdomen. The veteran reported having a good appetite and weight gain was noted on examination. His weight was recorded as 203 pounds. Subjective complaints of recurrent abdominal pain and exacerbations at least every two weeks were reported. The veteran also complained of eight to 10 bowel movements each day with "oil on top." The examiner diagnosed the veteran with probable steatorrhea, although the veteran had reported weight gain. The examiner recommended referral for quantitative analysis for steatorrhea. Based upon these findings, a 30 percent evaluation was awarded and has remained in effect since that time.

More recently, the veteran requested an increased evaluation for his service-connected pancreatitis. Evidence reviewed in support of the veteran's request include a private medical report, and VA outpatient and examination reports.

An August 2001 report of VA examination references diagnoses of chronic pancreatitis ,and diarrhea secondary to pancreatitis. The examiner noted frequent bowel movements as the clinical manifestation of the veteran's chronic pancreatitis. Subjectively, the veteran reported five to 10 episodes of diarrhea each day. The examiner noted that recent clinical reports documented chronic fatty stools occurring five to 10 times daily. The veteran reported episodes of acute abdominal

- 10


pain occurring every three to four months. He would become anorexic during these episodes of acute abdominal pain. He reported a five pound weight loss during the preceding year. He denied excessive flatulence, nausea, vomiting, fever, or more bowel movements than usual. The veteran reported a history of emergency room visits, but indicated he has since learned to treat himself during these episodes with hot tea and Motrin. He reported use of Creon was not effective.

VA outpatient records include a September 2001 clinical report that indicates sigmoidoscopy revealed solid stool throughout entire sigmoid colon. When seen in November 2001, the veteran reported no change in bowel habits, but noted chronic diarrhea. He reported having five to 10 fatty stools daily. These records document the veteran's weight as 200 pounds (August 2001), 190 pounds (November 2001), 190.5 pounds (June 2002), and 185 pounds (July 2002).

A private medical report, dated in January 2002, references a diagnosis of pancreatitis and chronic diarrhea.

During a July 2002 VA clinical visit, the veteran's chronic pancreatitis was evaluated as stable. On examination, the abdomen was soft and non distended without masses, bruits, or hepatojugular reflux. The veteran denied pain on palpation. No organomegaly was detected.

Effective July 2,2001, the rating criteria for disorders of the digestive system were amended. The revised rating criteria for Diagnostic Code 7347, however, remained essentially unchanged from those in effect prior to the July 2001 revision.

Under Diagnostic Code 7347, a 30 percent rating is warranted for moderately severe pancreatitis with. at least 4-7 typical attacks of abdominal pain per year with good remission between attacks. A 60 percent rating is warranted for pancreatitis with frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks. Note 1 to this code section provides that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.

- 11 


The evidence shows that the veteran does not have frequent attacks of abdominal pain resulting from pancreatitis. The veteran has three to four episodes per year, occurring every three to four months. The evidence does not show loss of normal body weight. The evidence records the veteran's weight between 185 and 200 pounds, and show a weight differential of no more than 10 pounds. The August 2001 VA examiner indicated the veteran's pancreatitis was primarily manifested by frequent bowel movements. The evidence indicates that there are no other findings showing continuing pancreatic insufficiency between acute attacks. In this regard, the VA examiner evaluated veteran with probable steatorrhea, and recommended further evaluation. More recent V A outpatient treatment records reflect the veteran's pancreatitis continues to be primarily manifested by frequent bowel movements. The next higher rating, 60 percent, would require more than seven episodes yearly, loss of normal body weight, and other findings showing continuous pancreatic insufficiency between attacks. These criteria are not met or more nearly approximated, so an increase must be denied.

Impotence

Service connection was established for impotence by rating decision dated in December 1993. Evidence reviewed in conjunction with this rating determination showed the veteran evaluated and treated for erectile impotence. The veteran's testosterone level was evaluated as normal. He underwent insertion of a penile prosthesis with good result. Service connection was granted for impotence secondary to diabetes mellitus, and a noncompensable evaluation was assigned. Special monthly compensation was also granted for loss of use of a creative organ under 38 U.S.C.A. § 1114(k). The 0 percent rating has remained in effect since that time.

The veteran now seeks a higher rating evaluation for impotence. Evidence received in support of this claim consists of a private medical report, and VA outpatient and medical examination reports.

- 12 


The Board has carefully reviewed these records. VA outpatient records dated from 2001 to 2003 reference the veteran's history of penile implant and diagnoses of penile prosthesis and sexual dysfunction. Examinations conducted during this period reveal no testicular swelling or masses, dysuria, hematuria or frequency. The veteran reported nocturia occurring 0 to 2 times, without change in stream.

The RO has assigned a zero percent evaluation for impotence under Diagnostic Code 7522. That code provides only for a 20 percent rating for deformity of the penis with loss of erectile power. The question before the Board then is whether the requirements for a compensable rating have been met.

In this regard, the evidence shows the veteran has no deformity of his penis and his genitalia are normal. The criteria for a compensable rating under Diagnostic Code 7522 have not been met. Accordingly, it is apparent the veteran is not entitled to a 20 percent evaluation based on deformity of the penis with loss of erectile power.

The Board notes that there is not a separate diagnostic code under the rating schedule for impotence (except as impotence may be associated directly to a deformity of the penis, as described). Instead, the award for such impotence is intended to be made solely with reference to the statutory amount payable for loss of use of a creative organ, and the veteran has received that award. No higher evaluation is warranted based upon the application of the facts of this case to the controlling laws and regulations governing awards of disability compensation.

In its review of this matter, the Board has considered the lay assertions of the veteran. In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event. Espiritu v. Denvinski, 2 Vet. App: 492-(1992). However, these assertions regarding the severity of the veteran's symptoms must be viewed in conjunction with the objective medical evidence of record. In this regard, the Board has concluded that the preponderance of the evidence is against an increase in each case.

In reaching the foregoing decision to deny increased ratings for the disabilities at issue, the Board has also given consideration to the potential application of 38

- 13 


C.F.R. § 3.321(b)(1) (2003). In this regard, however, the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards. The current evidence of record does not demonstrate, nor has it been contended, that either disability has resulted in frequent periods of hospitalization. Moreover, while these disabilities may have an adverse effect upon employment, it bears emphasis that the schedular rating criteria are designed to take such factors into account. Accordingly, with the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO, for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is not warranted in this case.

Service Connection

Under pertinent law and VA regulations, service connection may be granted for a disability which was incurred during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Notwithstanding a lack of diagnosis of disease during service, service connection may be granted for a disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted, shall be considered a part of the original condition. 38 C.F .R. § 3.31 O( a). Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or is the result of, a service-connected condition, the veteran shall be compensated for the degree of disability, and no more, over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 430, 448 (1995).

In the context of this aspect of the veteran's claim, the Board must decide whether the weight of the evidence supports the claim or is in relative equipoise, with the

- 14


veteran prevailing in either event. However, if the weight of the evidence is against the veteran's claim, the claim must be denied. 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. (1990).

Psychological Condition

The veteran asserts that he developed a psychological disorder as a result of his service-connected pancreatitis. His statements describing symptoms of such disorders are considered to be competent evidence. However, when the determinative issue involves a question of medical diagnosis or causation, as here, only individuals possessing medical expertise gained through specialized training, experience or knowledge are competent to render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The service medical records are negative for any complaints or diagnosis of psychiatric impairment. The medical evidence of record consists of private and VA medical records.

A private medical statement dated in May 1984 notes the veteran suffers from chronic pancreatitis, gout and chronic anxiety.

VA outpatient records disclose the veteran reported complaints of poor sleep during a June 1993 evaluation of his pancreatitis condition.

The veteran underwent private psychiatric evaluation in July 1996. That report referenced diagnoses of major depression and generalized anxiety. The veteran's medical history was noted to be significant for pancreatitis and back problems. It was noted that the veteran's social history was significant for marital issues. The veteran was started on a course of medication for treatment of his symptoms. On follow-up evaluation in September 1996, an assessment of major depression and generalized anxiety was noted. The veteran reported a side effect of decreased appetite with weight gain as a result of medication. The veteran reported some improvement in depressive symptoms with improved sleep and concentration, and

- 15 


decreased irritability. The veteran reported strong feelings of hopelessness primarily in regard to his marriage.

The veteran was referred to the pain clinic for chronic pain management in March
1998. On mental status evaluation conducted in conjunction with this referral, the
veteran reported a history of pain primarily involving the abdomen related to flareups of his pancreatitis and lower back pain. During the interview, the veteran reported significant stress at home related to his children and wife. In particular, the veteran indicated he was very depressed with stressors at home, for which he was prescribed anti-depressant medication that he discontinued due to its side effects and cost. Mental status examination was negative for any evidence of psychosis, thought disorder, hallucination, or suicidal or homicidal ideation. He admitted to problems sleeping. His insight was good, and judgment was intact. Diagnostic testing yielded scores suggestive of significant factors that would interfere with the veteran's ability to cope with chronic pain, and pain leading to interpersonal distress. On follow-up evaluation in April 1998, the veteran presented with complaints of pain and other medical problems interfering with his life. These reports are negative for any diagnostic impression of psychiatric disability.

VA outpatient records, dated from 2000 to 2003, reference diagnosis of depression and note the veteran's complaints of depression, anxiety and irritability. An August 2001 report indicated the veteran reported no current or recent pain as a problem or issue. Upon presentment, the veteran reported he recently lost his job and had become depressed. He also reported thoughts concerning incidents related to his military service. Diagnoses of depressive disorder not otherwise specified with anxious features and marital dysfunction were indicated. On subsequent clinical visits, in 2002, the veteran reported continued depression related to his job loss and marital discord.

The Board notes that the evidence shows that the veteran has been evaluated with major depression and generalized anxiety. These diagnoses were associated with an assessment of various psychosocial stressors, to include the veteran's medical conditions. There was no medical opinion referring the service-connected pancreatitis as the causative factor for such symptomatology. More recently, the

- 16

veteran was evaluated with depression related to loss of his job and marital issues. There is no medical opinion evidence, either VA or private, which indicates the veteran's service-connected pancreatitis caused or aggravated the veteran's depressive disorder or generalized anxiety. The Board has carefully reviewed and considered the evidence in the claims file, the recorded medical history, and clinical findings on examination. In the absence of medical evidence demonstrating the claimed depressive disorder and anxiety are due to or aggravated by service-connected disability, the Board must find that the preponderance of the evidence is against the veteran's claim.

Memory Problems and Fatigue

It is essentially the veteran's contention that he developed a disorder manifested by fatigue and memory loss as a result of his service-connected diabetes mellitus. His statements describing symptoms of such disorders are considered to be competent evidence. However, when the determinative issue involves a question of medical diagnosis or causation, as here, only individuals possessing medical expertise gained through specialized training, experience or knowledge are competent to render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the service medical records are negative for any complaints or diagnostic findings relative fatigue or memory loss nor is it contended otherwise. The assembled medical evidence has been carefully reviewed. A June 1993 VA outpatient treatment report shows the veteran complained of symptoms of fatigue when he delays eating lunch. When seen in November 2000, the veteran reported and was evaluated with short term memory loss.

During VA examination in August 2001, the veteran complained of memory loss and chronic fatigue with low energy. It was the opinion of the examiner that the veteran's.poor recall is not due to chronic pancreatitis or diabetes mellitus.

A January 2002 private medical statement notes the veteran has memory loss and fatigue due to diabetes mellitus.

- 17 


The Board notes that the evidence shows that the veteran has been evaluated with memory loss and fatigue due to diabetes mellitus. This physician did not offer any clinical basis for his remarks. However, a VA examiner has indicated that the veteran's reported recall problems are not caused by diabetes mellitus. In this respect, the Board notes that the opinion of the VA examiner was based on a review of the evidence in the claims file, the recorded medical history, and clinical findings on examination. Thus, the Board finds the VA examiner's opinion more persuasive.

The Board finds that because the VA examiner's opinion was based upon a considered review of the recorded medical history and, because this opinion is unambiguous, the Board places greater probative value on the VA examiner's opinion than the ambiguous opinion proffered by the private physician. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467,473 (1993) (lithe probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators). After considering the evidence, the Board finds the VA examiner's opinion to be more persuasive than that offered by the private examiner. Accordingly, the Board finds that the preponderance of the evidence is against that aspect of the veteran's claim for service connection for memory loss due to diabetes mellitus.

Moreover, the evidence does not establish the veteran has a separate chronic disability manifested by fatigue. Instead, the veteran's complaint of fatigue has been shown to be a manifestation of his service-connected diabetes mellitus and is rated accordingly. Therefore, service connection is not warranted for fatigue.

(CONTINUED ON NEXT PAGE)

- 18 


ORDER

An increased evaluation for diabetes mellitus with diabetic retinopathy is denied.

An increased evaluation for pancreatitis is denied.

A compensable rating for impotence is denied.

Service connection for major depression and generalized anxiety is denied.

Service connection for memory loss and fatigue is denied.

J.E. DAY
Veterans Law Judge, Board of Veterans' Appeals

- 19 




